DILLON, Judge.
On 16 September 2015, Jonathan Daniel Poteat ("Defendant") was convicted by a jury of selling heroin, possession with intent to sell or deliver heroin, maintaining a dwelling place for keeping or selling a controlled substance, conspiracy to sell or deliver heroin, possession of drug paraphernalia, and delivery of heroin. Defendant then pled guilty to having attained habitual felon status. The trial court arrested judgment on the charge of delivery of heroin. The trial court sentenced Defendant to consecutive terms of 114 to 149 and 99 to 131 months of imprisonment. Defendant appeals.
Counsel appointed to represent Defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California , 386 U.S. 738 (1967) and State v. Kinch , 314 N.C. 99, 331 S.E.2d 665 (1985), by advising Defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court and a reasonable time in which he could have done so has passed. In accordance with Anders and Kinch , we have fully examined the record to determine whether there are any issues of arguable merit. We have been unable to find any possible prejudicial error and conclude that the appeal is wholly frivolous.
NO ERROR.
Report per Rule 30(e).
Chief Judge McGEE and Judge CALABRIA concur.